DISMISS and Opinion Filed May 4, 2022




                                    S In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                No. 05-22-00222-CV

                 BRADEN POWER, INDIVIDUALLY AND AS
                  TRUSTEE OF BRP5X5 TRUST, Appellant
                                 V.

                             CRAIG POWER, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-00695

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Reichek
      Before the Court is appellant’s motion to dismiss the appeal as he no longer

wishes to prosecute same. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).



                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

220222F.P05
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

BRADEN POWER,                           On Appeal from the 134th Judicial
INDIVIDUALLY AND AS                     District Court, Dallas County, Texas
TRUSTEE OF BRP5X5 TRUST,                Trial Court Cause No. DC-19-00695.
Appellant                               Opinion delivered by Justice
                                        Reichek. Justices Molberg and
No. 05-22-00222-CV       V.             Garcia participating.

CRAIG POWER, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee CRAIG POWER recover his costs of this
appeal from appellant BRADEN POWER, INDIVIDUALLY AND AS TRUSTEE
OF BRP5X5 TRUST.


Judgment entered May 4, 2022




                                  –2–